                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROBERT INMAN,                                                                      PLAINTIFF
ADC #611056

v.                                  5:19-cv-00268-JM-JJV

ARKANSAS BOARD OF CORRECTION, et al.                                           DEFENDANTS



                                         JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed. It is certified that an in forma

pauperis appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 2nd day of January, 2020.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
